Attachment to Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     Applicants’ amendment and response of 9/27/2021 are acknowledged. Claim 1 has been amended. 
Status of the Claims
3.      Claims 1-2 and 4-14 are pending in this application. Claim 1 has been amended. Claim 3 has been canceled by previous administration. Claims 1-2 and 4-14 are under consideration.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
4.     Rejection of claims 1-2 and 4-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph scope of enablement is withdrawn in view of applicants’ amendment and response of 9/27/2021.
5.     Rejection of claims 1-2 and 4-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph written description is withdrawn in view of applicants’ amendment and response of 9/27/2021.

Allowable Subject Matter
6.     Claims 1-2 and 4-14 are allowed. The claims have been renumbered 1-13 respectively. 
The following is an examiner’s statement of reasons for allowance: The claims are free of prior art. 
     The amended  claims are drawn to a method for  preventing intestinal disorders, wherein the intestinal disorder is clinical or subclinical gastroenteritis caused by Clostridium perfringens by preventing the collagen breaking activity of matrix metalloproteinases and/or collagen breakdown in the intestinal tissues of an animal or a human in need thereof, the method comprising administering to the animal or to the human a feed supplement or a food supplement, respectively, comprising a resin acid based composition comprising over 12% (w/w) resin acids.
.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thur-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
October 8, 2021



/JANA A HINES/Primary Examiner, Art Unit 1645